Citation Nr: 0735072	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-36 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1961 to August 1965.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran was granted a ninety day 
abeyance period for submission of additional evidence.  In 
September and October 2007, the Board received additional 
evidence without a waiver of initial RO consideration.  
However, the evidence received is duplicative of the evidence 
considered by the RO in an August 2006 Statement of the Case.  
Therefore, the Board may proceed without prejudice to the 
veteran.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim of service connection for asbestosis.  Specifically, a 
review of the record suggests that there might be outstanding 
medical evidence.  First, in a statement received by the RO 
in March 2007, the veteran's private attorney reported that 
he was in receipt of 21 pages of the veteran's medical 
records from the Dayton. Ohio VA Medical Center (VAMC) dated 
from June 6, 2006, to August 11, 2006.  He asked that these 
"treatment" records be obtained.  While it is unclear 
whether these are in fact treatment records or copies of VA 
examination reports and medical opinions (dated June 6, 2006 
and August 11, 2006 and already of record), the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Second, during the July 2007 Travel Board hearing, the 
veteran testified that, as a part of a class action lawsuit 
for asbestosis, he obtained a medical opinion "from a doctor 
of the University of Michigan" who diagnosed him with 
asbestosis.  It is unclear if this doctor is Dr. R.A. (whose 
October 2000 medical opinion is of record) or another doctor.  
When records alleged pertinent are identified, VA is obliged 
to assist the appellant to obtain such records, 
notwithstanding any individual efforts he may have taken to 
obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO is required to notify the veteran of the 
records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e).  

Finally, the Board notes that the veteran's attorney's cover 
letters for the additional evidence submitted in September 
and October 2007 indicated that there were further medical 
records forthcoming (but did not specify when they would 
arrive).  Notably, the abeyance period granted during the 
July 2007 Travel Board hearing was for a finite period of 
time (90 days) which has expired.  However, as the case is 
being remanded, the veteran/his attorney will have further 
opportunity to supplement the record.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain copies of all 
outstanding, relevant VA treatment records 
from the Dayton, Ohio VAMC dated from June 
6, 2006 to August 11, 2006.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In particular, the RO should 
request medical records from all providers 
and facilities for which the veteran 
provides releases, specifically those 
associated with the veteran's class action 
lawsuit.  The veteran must assist in this 
matter by providing any necessary 
releases.  

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his attorney and request them to 
submit the outstanding evidence.  [In 
conjunction with this development the 
veteran and his attorney should be advised 
of the provisions of 38 C.F.R. 
§ 3.158(a).]

3.  Thereafter, the RO should arrange for any further 
development deemed necessary, to include ordering a 
VA examination, or seeking a medical advisory 
opinion.  

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his attorney the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

